        Case 4:19-cv-00127-RH-CAS Document 9 Filed 05/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

 GEORGE HORN,

         Plaintiff,

 vs.
                                                       Case No.: 4:19-cv-00127-RH-CAS
 CENTURION OF FLORIDA LLC, et al.,

         Defendants.


                           MOTION FOR EXTENSION OF TIME

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Defendant Centurion of Florida, LLC,

(“Centurion”), by and through its undersigned counsel, respectfully moves the Court for a thirty

(30) day extension of time to respond to Plaintiff’s Complaint. Centurion’s Response is currently

due on or before June 5, 2019. Centurion requests an additional 30 days to allow the undersigned

counsel time to obtain the necessary documents and records to investigate and respond to the

Complaint. This extension will not cause the Plaintiff any prejudice.

       Based on the foregoing, Centurion respectfully requests an extension of thirty (30) days,

up to and including July 5, 2019, to respond to Plaintiff’s Complaint.

       The undersigned counsel has contacted counsel for Plaintiff regarding this Motion for

Extension of Time. Plaintiff’s counsel opposes this Motion.

       Respectfully submitted this the 30th day of May, 2019.



                                             s/ Mary Ann Couch
                                             R. Craig Mayfield
                                             Mary Ann Couch
                                             Attorneys for Defendant Centurion of Florida, LLC
        Case 4:19-cv-00127-RH-CAS Document 9 Filed 05/30/19 Page 2 of 2




OF COUNSEL
R. Craig Mayfield (Fla. Bar No. 0429643)
Mary Ann Couch (Fla. Bar No. 0098917)
BRADLEY ARANT BOULT CUMMINGS LLP
100 North Tampa Street, Suite 2200
Tampa, Florida 33602
Tel: (813) 559-5500
Fax: (813) 229-5946
cmayfield@bradley.com
macouch@bradley.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I electronically filed the foregoing with the Clerk of
the Court using the ECF system which will electronically provide service to all counsel of record.



                                               /s/ Mary Ann Couch
                                              OF COUNSEL
